Citation Nr: 0822057	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1968 
to January 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In its May 2006 rating decision, the RO also denied the 
veteran's claim for an increased rating for his left knee 
disability.  However, he did not yet perfect an appeal of 
that claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, it is not 
before the Board.


FINDINGS OF FACT

1.  The veteran has a current psychiatric disorder, 
alternatively diagnosed as paranoid schizophrenia and 
depressive disorder.

2.  There is no evidence of any psychiatric disorder during 
service or within one year after service, or for many years 
thereafter.

3.  There is no medical evidence linking the veteran's 
current psychiatric disorders and his period of active 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in November 
2005.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim for 
service connection; (2) informing him about the information 
and evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the March 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the November 2005 and March 2006 
VCAA notice letters prior to the May 2006 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error with regard to the VCAA 
notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), VA inpatient and 
outpatient records, and several VA psychiatric examination 
reports.  The veteran also submitted several personal 
statements.  Although the veteran has not identified or 
authorized VA to obtain any private medical records, he 
indicated in two statements dated in November 2005 and March 
2006 that all his medical treatment occurred at the VA 
Medical Center (VAMC) and that he had no more evidence to 
submit.  Although the Board acknowledges the lack of a VA 
examination regarding the etiology of the veteran's 
psychiatric disorder, such an examination is unnecessary in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, 
although the veteran has a current psychosis, the evidence 
reflects neither a disability in service nor a presumptive 
psychosis within one year of discharge from service.  
Further, there is no medical evidence indicating a link 
between any current disorder on appeal and service or the 
continuity of symptomatology of a psychosis since service.  
Thus, the second and third elements of McLendon are not met 
and a VA examination to establish a nexus is not required.  
Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases, such as psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Effective August 28, 2006, a new regulation redefined 
psychoses for VA compensation purposes, specifying 
schizophrenia as one of the disorders defined as a psychosis.  
38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758 - 42,760 (July 
28, 2006).  Consequently, for those claims filed on or after 
August 28, 2006, schizophrenia is entitled to the presumption 
of in-service occurrence if demonstrated within one year of 
service.     

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that his current psychiatric disorders, 
diagnosed as paranoid schizophrenia and depressive disorder 
otherwise unspecified, is related to service.  As previously 
mentioned, the first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, 
the veteran's recent VA medical records dated in October 2005 
and January 2006 confirm his current diagnoses of paranoid 
schizophrenia and depressive disorder.  It also appears the 
veteran was first diagnosed with drug-induced psychosis in 
1991 as reported in a VA hospitalization report dated in 
February 1991.    

However, service records do not substantiate the veteran's 
claim of service connection for his psychiatric disorder.  
There is no medical evidence whatsoever in the veteran's STRs 
of complaints, treatment, or diagnosis of any psychiatric 
disorder or symptoms during his years of active service.  
There is also no evidence of any psychiatric disorder within 
one year after discharge from service.  
38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Although schizophrenia is considered to be a 
psychosis under a recently passed federal regulation, that 
definition is inapplicable here as it applies only to claims 
filed on or after August 28, 2006, and this claim was filed 
in June 2004.  38 C.F.R. § 3.384.  See 71. Fed. Reg. 42,758-
60 (July 28, 2006).  However, the Board notes that even the 
application of the regulation herein would not change the 
outcome of this case as there is no evidence that the veteran 
experienced any symptoms of a psychiatric disorder, 
particularly psychosis, within one year of discharge from 
service.  In fact, medical evidence indicates that the 
veteran was not diagnosed with any mental disorder until 
1991, 20 years following discharge from service.  Thus, the 
Board finds no evidence of a psychosis or any other chronic 
disorder within one year after the veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
for psychosis is inapplicable here.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 
38 C.F.R. §§  3.307(a)(3), 3.309(a).  

Post-service, as stated previously, the first evidence of a 
diagnosis of a psychiatric disorder was 20 years following 
discharge from service, from a VA examination dated in 
December 1991, diagnosing the veteran with an organic mental 
disorder.  Indeed, it is significant here that the veteran 
does not actually allege continuity of psychiatric symptoms 
since service.  The United States Court of Appeals for the 
Federal Circuit has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Therefore, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for any disorder seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

As to a nexus between the veteran's current diagnosis of 
psychiatric disorder and his active military service, there 
is no competent medical evidence showing such a link.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  The Board emphasizes that although the veteran 
is competent to testify about symptoms of a psychiatric 
disorder, he is not competent to render an opinion as to the 
medical etiology of his current psychosis, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Finally, the Board acknowledges post-service VAMC reports 
dated in December 1991, October 2005, and January 2006, show 
the veteran also was diagnosed with and treated for alcohol 
and drug abuse.  However, service-connection compensation is 
precluded for substance abuse that is a result of the 
veteran's willful misconduct and unrelated to a service-
connected disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.1(n), 3.301(d).  In this regard, service-connected 
disability compensation may be awarded for an alcohol or drug 
abuse disability secondary to a service-connected disability, 
and evidence of alcohol or drug abuse may be used as evidence 
of the increased severity of a service-connected disability.  
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

In any event, a review of the claims folder indicates that 
the veteran has never filed a claim for service connection 
for alcohol or drug dependence.  The Board may not entertain 
an application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).    

Thus, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


